Exhibit 4.1 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”), dated as of January 13, 2016, is by and among SANUWAVE Health, Inc. , a Nevada corporation (the“ Company ”), and each of the undersigned investors (each an “ Exchange Investor ,” and collectively, the “ Exchange Investors ”). RECITALS A.In connection with the Exchange Agreement by and among the parties hereto, dated as of January 13, 2016 (the “ Exchange Agreement ”), the Company has agreed, upon the terms and subject to the conditions of the Exchange Agreement, to issue to each Exchange Investor (i) shares (the “ Common Shares ”) of Common Stock (as defined in the Exchange Agreement) and (ii) shares of Preferred Stock (as defined in the Exchange Agreement), which will be convertible into Preferred Shares (as defined in the Exchange Agreement) in accordance with the terms of the Preferred Stock. B.To induce the Exchange Investors to consummate the transactions contemplated by the Exchange Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ 1933 Act ”), and applicable state securities laws. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Exchange Investors hereby agree as follows: 1.
